Title: To Benjamin Franklin from Lafayette, 10 November 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Havre 10h. November 1779
This letter will be delivered to Your Excellency By Mr. Smith who in compagny with Mr. Watts came from Virginia on commercial Business in which they have for a partner a good friend of Mine Bre [Brigadier] General Scott— Those two Gentlemen I Beg leave to present and most particularly to Reccommend to Yr Excellency that they Might apply themselves to You on occasions which may occurr and obtain for the present such letters as will Reccommend them to the American Agent and other American Gentlemen in Bordeaux— Mr. Smith is the more intitled to My good wishes and Services in this Country that Besides the Connection he has with Gal. Scott he has been himself an officer in our army and my own Division.
Before this Reaches Yr Excellency I hope I will have Receiv’d your Answer to my last since Which Nothing New happen’d in this part of the World, and new messengers from Versailles are impatiently waited for.
With the highest Regard and Most Sincere affection I have the honor to be Your Excellency’s Most obedient humble Servant
Lafayette
I have had the honor to see at havre Mr. Ross and Mr Craig and thought myself very happy to get the pleasure of theyr Acquaintance.

 Notation: La Fayette Nov 10 1779
